DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Subgroup I of Group I, Claims 1-7, in the reply filed on 10-08-21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southworth et al. (US20190150296), in view of Barnett et al. (US5797765).
Re Claim 1, Southworth show and disclose
A circuit structure, comprising: 
a signal substrate (bottom substrate 180 with signal trace 120, fig. 3) having a signal trace formed thereon; 
a microstrip substrate (top substrate 150 with microstrip trace 130, fig. 3) disposed above the signal substrate that includes a 5microstrip trace formed thereon and a hole (152, fig. 3) passing through it; 

Pevsner does not disclose
a flat wire connector electrically connecting the microstrip trace to a first end of the conductor, the flat wire connector being arranged such that a gap is formed between the 10flat wire connector and a top surface of the microstrip substrate.
Barnet teaches a device wherein 
 a flat wire connector (wire bond or ribbon bond 12, fig. 3) electrically connecting the microstrip trace to a first end of the conductor (top end of conductor 5  is connected to trace on top surface 10 by the wire connector 12, fig. 3) the flat wire connector being arranged such that a gap (gap, fig. 3) is formed between the 10flat wire connector and a top surface of the microstrip substrate.
Therefore, it would have been obvious to one having ordinary skill in the art to use wire bond or ribbon bond to connect the top end of wire conductor with the trace on top surface as taught by Barnett in the electronic device of Southworth, in order to be able to adjust, compensate, and accommodate connection impedance of the wire bond between the wire conductor and the trace  on top surface ([col. 3, line 55], [col. 4, line 21],  [col. 4, line 57], and [col. 5, line 6] of Barnett et al.) for the electronic device
Re Claim 2, Southworth and Barnett disclose

The circuit board of claim 1, wherein the flat wire connector is soldered to the microstrip trace and a top of the conductor (fig. 3, Barnett).
 Re Claim 3, Southworth and Barnett disclose
The circuit structure of claim 1, wherein the conductor is a solid wire (the conductor of both Southworth and Barnett is a solid wire). 
Re Claim 4, Southworth show and disclose
The circuit structure of claim 1, wherein a second end (bottom end, fig. 3) of the conductor is soldered (solder 192, fig. 3) 15to signal trace.
Re Claim 5, Southworth and Barnett disclose
The circuit of claim 1, wherein a top of the conductor extend above the top surface of the microstrip substrate (fig. 3, Barnett). 
Re Claim 6, Southworth show and disclose
The circuit structure of claim 1, further including an intermediate substrate (140. fig. 3) located between the signal substrate and the microstrip substrate that includes a hole (142, fig. 3) formed therein 20and that aligns with the hole passing through the microstrip substrate (fig. 3).
Re Claim 7, Southworth show and disclose
The circuit structure of claim 6, wherein the conductor passes thought both the hole passing through the microstrip substrate and the hole formed in the intermediate substrate (fig. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210051805 US-20190109102 US-5677515 US-9491860 US-20200292764 US-20120081140 US-20200381849 US-20040212971 US-6249242  US-20080078571 US-20060267202 US-20060044083 US-20080211114 US-4679321 US-5858816.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848